MCDONALD, J.,
dissenting. The commissioner found for the city of Stamford on the merits in this workers’ compensation case. The workers’ compensation review board remanded the matter to a new commissioner for a rehearing de novo on all issues.1 In so doing, the review board reversed the commissioner’s findings, which were in favor of the city.
I do not agree with the majority that this ruling by the review board is not an appealable final judgment. A party may appeal from an order to an administrative agency for a totally new hearing. See Schieffelin & Co. v. Dept. of Liquor Control, 202 Conn. 405, 410, 521 A.2d 566 (1987); Watson v. Howard, 138 Conn. 464, 467, 86 A.2d 67 (1952); Santos v. Publix Theatres Corp., 108 *298Conn. 159, 161-62, 142 A. 745 (1928); see also W. Horton & S. Cormier, Rules of Appellate Procedure (1998 Ed.) § 4000, p. 35. The majority treats the remand as if it were merely ordering further proceedings, applies the final judgment test for interlocutory orders and concludes that the order is not appealable.
I do not read the review board’s order as a remand for completion of a hearing, to hear further evidence or for articulation, all of which may not be appealed. See Matey v. Estate of Dember, 210 Conn. 626, 630-31, 556 A.2d 599 (1989); Burdick v. United States Finishing Co., 128 Conn. 284, 285-88, 22 A.2d 629 (1941); see also W. Horton & S. Cormier, supra, § 4000, p. 35. Rather, it was an outright reversal of a finding in favor of the city that put the parties back to square one. The majority’s rule would subject any party that is successful on the merits before a commissioner to endless reversals and remands without any judicial review.
Accordingly, I respectfully dissent from the decision of this court dismissing this appeal.

 The review board ordered ‘'a trial de novo ... on all issues, including notice, compensability, and the possible res judicata, effect of the prior decision regarding the claimant’s pension.” (Emphasis altered.)